DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/19 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “a combination of the at least one main branch which is vertically oriented with respect to pairs of opposing legs extending from the vertically oriented main branch suppress the eddy currents within their confines.”. This claim is unclear as when reading it, the question that arises is: a combination of what and what? The claim appears to only recite one item of the combination which is “the at least one main branch which is vertically oriented with respect to pairs of opposing legs extending from the vertically oriented main branch”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 17 each recites “both sides”. This appears indefinite and lacking antecedent basis as it is unclear which two sides “both sides” is referring back to. The Examiner has assumed “opposite sides”. 
Claim 9 recites “the plurality of legs”. There is a lack of antecedent basis for this limitation in the claim.
Claim 14 recites “the passive device”. There is a lack of antecedent basis for this limitation in the claim.
Claim 18 recites “the passive device”. There is a lack of antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (us 9,269,485) in view of Obi et al. (US 2009/0207150) and/or Sze et al. (US 2005/0016746).

a.	Re claim 1, Chang et al. disclose a structure, comprising: a passive device (inductor formed by windings 15; see figs. 1&3-4 and related text; see remaining of disclosure for more details) formed in interlevel dielectric material 50; and a plurality of metal dummy fill structures 40 (figs. 3-4, col. 3 ln. 50-59). But Chang et al. do not appear to explicitly disclose the dummy filled structures composed of at least one main branch and two extending legs from at least one side of the main branch, the at least two extending legs being positioned and structured to suppress eddy currents of the passive device.

However, Obi et al. disclose that a conductive structure 316 having a comb shape (i.e. having a configuration comprising one main branch and at least two extending legs from at least one side of the main branch) helps suppress eddy currents induced by an inductor (see at least figs. 2-5&10-11, [0070], [0110]-[0111]). Further, Sze et al. also disclose that a conductive structure 210 having various shapes among which a shape comprising at least one main branch MB (see annotated fig. 2B below) and two extending legs (L1 and L2, or L1&L4 as one leg and L2&L3 as another leg) from at least one side of the main branch, help suppress eddy currents (see figs. 2A-3 and at least [0022]-[0026]).

As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided each of the dummy metal structures 40 on figs. 3-4 to have a comb shape of Obi et al. or the dumbbell shape of Sze et al. in order to enhance the suppression of Eddy currents (see MPEP 2143.E&G).


    PNG
    media_image1.png
    925
    1187
    media_image1.png
    Greyscale


b.	Re claim 2, the plurality of metal dummy fill structures are provided below the passive device (as per fig. 4, the plurality of metal dummy fill structures would be at least in part below the passive device).

c.	Re claim 3, the plurality of metal dummy fill structures are provided within an inductor-forming region IFR (see annotated fig. 4 below) of the passive device.


    PNG
    media_image2.png
    825
    1224
    media_image2.png
    Greyscale

d.	Re claim 4, the plurality of metal dummy fill structures are provided below and within an inductor-forming region IFR (see annotated fig. 4 above) of the passive device.

e.	Re claim 5, the passive device is an inductor (explicit on fig. 1 and related text).

f.	Re claim 6, the plurality of metal dummy fill structures are configured in an “E” shape (the comb shape includes an E shape when three successive and adjacent branches are considered).

g.	Re claim 7, Chang et al. disclose in col. 4 ln. 64 to col. 5 ln. 6 that the dummy fills 40 can have various shape not shown. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed  each of the dummy fill 40 to have a S shape via a non-inventive change in shape (see MPEP 2144.04.IV) that would have consisted in the obvious and limited number of choices of suppressing the L1 and L3 legs (or L2 and L4 legs) in annotated fig. 2B above (see MPEP 2143.E). The modification would have resulted in having the plurality of metal dummy fill structures that are configured in a “S” shape with each leg of the “S” shape being a straight portion parallel and/or orthogonally located with respect to one another.

i.	Re claim 8, the at least one main branch is a vertically oriented main branch (true for annotated fig. 2 rotated 90 degrees left or right) and the at least two extending legs (L1&L4 as one leg and L2&L3 as another leg as pointed out in claim 1 rejection above) are orthogonal from the vertically oriented main branch, extending from opposite sides of the vertically oriented main branch.

j.	Re claim 9, Chang et al. in view of Obi et al. and Sze et al. do not appear to explicitly disclose the vertically oriented main branch includes ends extending beyond an upper leg and lower leg of the at least two extending legs. However, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided, via a non-inventive change in shape (see MPEP 2144.04.IV) and something obvious to try (see MPEP 2143.E) to obtain a combination of the dumbbell shape of fig. 2B and the “+” shape of fig. 2A of Sze et al. in a given dummy structure 40,  the vertically oriented main branch to include ends extending beyond an upper leg and lower leg of the at least two extending legs.

k.	Re claim 11, the plurality of metal dummy fill structures occupy a predetermined area of an integrated circuit under and/or within a wiring pattern of the passive device (explicit on figs. 3-4).

l.	Re claim 12, the plurality of metal dummy fill structures comprises at least three legs extending outward from at least one side of the at least one main branch (this is true for the comb-shaped configuration).

m.	Re claim 13, Chang et al. disclose a structure comprising: an inductor with multiple metal windings 15 (see figs. 1&3-4 and related text; see remaining of disclosure for more details); and a plurality of metal dummy fill structures 40. But Chang et al. do not appear to explicitly disclose the plurality of dummy metal fill structures composed of extending metal legs from a metal branch, wherein at least the extending metal legs confine and suppress eddy currents of the inductor. However, it would have been obvious to one skilled in the to have provided, based on the same arguments invoked in claim 1 rejection above, the plurality of dummy metal fill structures composed of extending metal legs from a metal branch, wherein at least the extending metal legs confine and suppress eddy currents of the inductor.

n.	Re claims 14, 15, 16, 17 and 19, see respectively claims 4, 6, 7, 8 and 12 rejections above.

o.	Re claim 20, Chang et al. disclose a comprising: forming a passive device (inductor formed by windings 15) formed in interlevel dielectric material 50 (see figs. 1&3-4 and related text as well as remaining of disclosure for more details); and forming a plurality of metal dummy fill structures 40. But Chang et al. do not appear to explicitly disclose the plurality of metal dummy fill structures composed of at least one main branch and two extending legs, the at least two extending legs being positioned and structured to suppress eddy currents of the passive device. However, it would have been obvious to one skilled in the art to have provided, based on the same arguments invoked in claim 1 rejection above, the plurality of metal dummy fill structures composed of at least one main branch and two extending legs, the at least two extending legs being positioned and structured to suppress eddy currents of the passive device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshitomi (US 2001/0045616) disclose a structure similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899